                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,


                    Plaintiffs,                                8:14CR409
      vs.
DILANG DAT
                    Defendants.                                  ORDER




       The parties’ Joint Stipulation and Request to Extend Written Closing Argument,

Filing No. 421, is granted. The parties are given an additional seven days, or until

October 18, 2019, to submit their written closing arguments.




      Dated this 9th day of October 2019.


                                                BY THE COURT:


                                                s/Laurie Smith Camp
                                                Senior United States District Judge
